Judgment, Supreme Court, New York County (Manuel J. Mendez, J.), entered December 30, 2010, inter alia, denying the petition to annul respondent’s determination, dated June 17, 2009, which denied petitioner succession rights as a remaining family member to his deceased mother’s apartment, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Respondent’s determination that petitioner does not qualify as a remaining family member because he never obtained respondent’s written permission to return to residence in his mother’s apartment is based upon a fair interpretation of respondent’s rules and regulations and is not arbitrary and capricious (see e.g. Matter of Johnson v New York City Hous. Auth., 50 AD3d 438 [2008]).
We have considered petitioner’s remaining arguments and find them unavailing. Concur — Saxe, J.P., Sweeny, Freedman *476and Manzanet-Daniels, JJ. [Prior Case History: 30 Misc 3d 1202(A), 2010 NY Slip Op 52242(U).]